DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
	Applicant’s amendment filed 09/15/2021 is acknowledged. Claim 1 is amended; claim 3 is newly canceled. Claims 1, 4 and 8-12 are under examination.

Objection/Rejections Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Objection to Color Drawings/Specification
The objection to the disclosure and the drawings is withdrawn in response to Applicant’s submission of drawings and a renewed petition filed 04/22/2021, which was granted by the USPTO on 05/19/2021.  

Double Patenting
The provisional rejection of claims 1, 4, 8 and 10-12 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-11, 29, 33, 69 and 246 of copending Application No. 14/978,287 (reference application) is withdrawn. As noted by Applicant at p. 4 of the Remarks filed 09/15/2021, the instant application is the 

Claim Rejections - 35 USC § 103
The rejection of claim 1 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Mariël ter Laak et al. (Journal of Neuroscience Research 60:237-244 (2000—on Applicant’s IDS filed 01/22/2021) in view of Winfree et al. (Surgical Neurology 63 (2005) 5-18) is withdrawn in response to Applicant’s amendment. Specifically, claim 1 has been amended to incorporate the limitation of now canceled claim 3, which was not included in the rejection.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance. As was noted at pages 9-10 of the Office action mailed 03/18/2021, the prior art does not teach or suggest a method of treating a patient undergoing prostate cancer surgery or treating an erectile dysfunction resulting from a peripheral nerve injury comprising administering 
The prior art does teach that GGF2 increased myelination of peripheral nerves in a sciatic nerve transection model, which is a model for peripheral nerve injury (see pages 49 through 50, Example 3 of WO1996015812—on IDS filed 04/03/2020). Sciatic nerve transection is also a model for neuropathic pain (see Decosterd, Pain, 2000; 87: 149-158; whole document—on IDS filed 04/03/2020). However, the accepted model of peripheral nerve injury that results in erectile dysfunction (ED) is achieved by cavernous nerve crush injury as set forth in Karakiewicz et al. (Urol Oncol. 1996; 2: 158-162—see p. 159 under “Materials and Methods”—on IDS filed 04/03/2020). There is no nexus between the sciatic nerve transection model and the cavernous nerve crush injury model that results in ED.
The prior art of Marchionni et al. (Nature, 1993; 362; 312-318—on IDS filed 04/03/2020) teach that glial growth factors (GGFs) are alternatively spliced proteins that bind erbB2, are expressed in the nervous system and are mitogenic for Schwann cells (see abstract). Marchionni et al. teach that GGFs play a role in peripheral nerve development and myelin sheath formation during fetal development (see p. 316, right column). Transiently expressed GGFs in cultured Schwann cells resulted in a two-fold to five-fold stimulation of proliferation (see p. 314, right column, 2nd paragraph). In summary, GGFs are mitogenic and expressed in the developing nervous system. Marchionni et al. conclude that GGFs “might have a significant part to play in the treatment of nerve injury, neuropathies and tumors of glial cell origin” (p. 317, last 
Finally, in light of the amendment to claim 1, dependent claims 10-12 are interpreted as further defining the intended patient population. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 4 and 8-12 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA M BORGEEST whose telephone number is (571)272-4482. The examiner can normally be reached M-F 9-3 EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 5712720911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Christina Borgeest
/CHRISTINA M BORGEEST/Primary Examiner, Art Unit 1649